Citation Nr: 1420022	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-36 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetic nephropathy.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

8.  Entitlement to special monthly compensation on account of loss of use of the creative organ.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to November 1973.  He also served in the Texas Army National Guard, with periods of active duty for training and inactive duty training.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied the claims on appeal.

In February 2012, the Board remanded the Veteran's claims.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to seek records of the Veteran's time in the Texas Army National Guard and then re-adjudicate the claims.  The AOJ contacted the Texas Army National Guard, which responded in May 2012 that it had already sent VA all of the Veteran's National Guard records.  The AOJ notified the Veteran of this fact in May 2012 and asked him to submit any additional records in his possession.  The Veteran was then provided a supplemental statement of the case (SSOC) in October 2012, in which the AOJ again denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus that is related to military service, including to active or inactive duty training.

2.  The Veteran does not have diabetic retinopathy that is related to military service, including to active or inactive duty training; his diabetic retinopathy was not caused or made worse by service-connected disability.

3.  The Veteran does not have hypertension that is related to active service; his hypertension was not caused or made worse by service-connected disability.

4.  The Veteran does not have diabetic nephropathy that is related to active service; his diabetic nephropathy was not caused or made worse by service-connected disability.

5.  The Veteran does not have erectile dysfunction that is related to active service; his erectile dysfunction was not caused or made worse by service-connected disability.

6.  The Veteran does not have peripheral neuropathy of the bilateral upper extremities that is related to active service or that was caused or made worse by service-connected disability.

7.  The Veteran does not have peripheral neuropathy of the bilateral lower extremities that is related to active service or that was caused or made worse by service-connected disability.

8.  The Veteran's impotence is not due to service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309; 3.310 (2013).

2.  The criteria for an award of service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309; 3.310 (2013).

3.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309; 3.310 (2013).

4.  The criteria for an award of service connection for diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309; 3.310 (2013).

5.  The criteria for an award of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309; 3.310 (2013).

6.  The criteria for an award of service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309; 3.310 (2013).

7.  The criteria for an award of service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309; 3.310 (2013).

8.  The criteria for special monthly compensation based on loss of use of the creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(a)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board will address the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a March 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the March 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and what evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2007 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

There is also no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  In this regard, the Veteran's service treatment records have been associated with the claims file, including all available records from his service in the Texas Army National Guard.  Records of post-service treatment from VA and private treatment providers have also been associated with the file.  Additionally, the Veteran has submitted written argument in support of his claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  The Board is aware that no VA examination was provided to the Veteran in conjunction with his claims but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2013).  

In this case, as discussed below, there is simply no indication that the Veteran's claimed disorders are in any way linked to service, or to service-connected disability.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran seeks service connection for diabetes mellitus, diabetic retinopathy, neuropathy of the upper and lower extremities, hypertension, a kidney disability, and erectile dysfunction, as well as special monthly compensation due to loss of use of the creative organ.  He contends that service connection is warranted for these disabilities because he developed diabetes mellitus with kidney dysfunction while serving as a member of the National Guard and that he has since developed retinopathy, neuropathy, hypertension, and erectile dysfunction secondary to his diabetes mellitus.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and, when thus established, this secondary condition is considered a part of the original condition. 38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  38 C.F.R. § 3.310(b).

The term "active military, naval, or air service" means active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active duty for training includes full-time duty with the Army National Guard or Reserves.  See 38 U.S.C.A. § 101(22)(C) (West 2002); 38 C.F.R. § 3.6(c) (2013).  Inactive duty training includes duty, other than full-time duty, prescribed for the Army National Guard and Reserves.  See 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (holding that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of active or inactive duty for training where the claim for benefits is premised on a period of active duty for training or inactive duty training.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Stated more simply, the fact that the Veteran here developed diabetes mellitus with kidney dysfunction at some point during the time he was a member of the National Guard is not enough to substantiate the claim.  Rather, to warrant service connection based on his National Guard service, the appellant must show: (1) that he became disabled from a disease or injury during a period of active duty for training (typically basic training or the two week annual training period); or (2) that he became disabled from an injury during a period of inactive duty training (typically a weekend drill).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).

Further, when a claim of service connection is based upon an injury that occurred during a period of active duty for training or inactive duty training, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The relevant evidence consists of the Veteran's service treatment records from his period of active service from 1972 to 1973, as well as available records from his National Guard service and post-service treatment records from both VA and private treatment providers.  As noted above, the Veteran served on active duty from September 1972 to November 1973.  Service treatment records corresponding to this period are negative for complaints or findings of diabetes mellitus, retinopathy, neuropathy, hypertension, nephropathy, or erectile dysfunction.  The Veteran does not contend otherwise.  Rather, he claims that service connection is warranted as he developed diabetes mellitus while serving in the National Guard, which led to the development of his other claimed disorders.  

Service treatment records present in the record from his National Guard service include reports of medical history and examination dated in September 1974 and February 1982, which reflect no diagnoses of diabetes mellitus, retinopathy, neuropathy, hypertension, nephropathy, or erectile dysfunction.  

Again, the treatment records associated with the Veteran's National Guard service may be incomplete in this case.  The Board notes that VA has heightened duties when the Veteran's service treatment records are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).   However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In that vein, the Texas National Guard informed VA in May 2012 that it had already provided all of the Veteran's records; all records received from the Texas National Guard have been associated with the Veteran's claims file.  In addition, the Veteran has not contended that he was actually diagnosed with any of his claimed disorders while on active or inactive duty training.)

Post-service, the Veteran reported at a December 2003 VA treatment visit that he was first diagnosed with diabetes mellitus in 1991.  Private and VA records beginning in 2001 document diagnoses of and ongoing treatment for diabetes mellitus, diabetic retinopathy, hypertension, diabetic nephropathy, and erectile dysfunction.  There is no evidence of record to establish that the Veteran has been diagnosed with peripheral neuropathy of any extremity at any time during the appellate period.

Based on a review of the evidence, the Board finds that service connection for diabetes mellitus, retinopathy, neuropathy, hypertension, nephropathy, and erectile dysfunction on direct, secondary, and presumptive bases is not warranted.  

In so finding, the Board notes that although the Veteran has been diagnosed with diabetes mellitus, retinopathy, hypertension, nephropathy, and erectile dysfunction, the evidence does not show that the disorders are related to his military service on any basis.  On a direct basis, the evidence fails to show that the Veteran incurred an in-service injury or disease during his initial period of active duty that led to any later development of diabetes mellitus, retinopathy, hypertension, nephropathy, neuropathy, or erectile dysfunction.  As discussed above, the Veteran's service treatment records during his period of active duty are silent for any complaints of diabetes mellitus, retinopathy, neuropathy, hypertension, nephropathy, or erectile dysfunction.  In reaching this conclusion, the Board notes that the Veteran has not contended that he was actually diagnosed with diabetes mellitus, diabetic retinopathy, neuropathy of the upper and lower extremities, neuropathy of the upper and lower extremities, hypertension, a kidney disability, or erectile dysfunction during his period of active duty.  Further, no evidence of record suggests that any such diagnoses were assigned during the Veteran's active duty, or that the disorders are in any way etiologically linked to his initial period of active duty service.  Additionally, the evidence does not show that the Veteran's diabetes mellitus was manifest to a degree of 10 percent or more within discharge from qualifying service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.

Regarding the Veteran's periods of active and inactive duty training following his initial period of active duty, service treatment records from the Texas National Guard fail to show that a disease or injury leading to diabetes mellitus, retinopathy, hypertension, nephropathy, or erectile dysfunction had its onset during any period of active duty training.  More particularly, the evidence of record does not establish that the Veteran became disabled from a disease or injury during a period of active duty for training or from an injury during a period of inactive duty training.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).  Similarly, applicable laws and regulations permit service connection during periods of inactive duty training only for disability resulting from injury or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  However, the evidence does not establish, and the Veteran has not alleged, that any diabetes mellitus, diabetic retinopathy, neuropathy, hypertension, kidney disorder, or erectile dysfunction developed secondary to an injury sustained during any period of inactive duty for training, or to acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  

In this case, the Veteran does not claim that his diabetes mellitus, retinopathy, hypertension, nephropathy, or erectile dysfunction actually had its onset, or was diagnosed, while he was serving on a period of active or inactive duty for training.  Rather, he asserts merely that because these disorders developed during the years in which he was a member of the Army National Guard, they should be subject to the same provisions for service connection as if he were on active duty.  However, as noted above, merely serving in the National Guard does not amount to "active military, naval, or air service" unless the disease or injury in question was incurred or aggravated during active or inactive duty for training.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Merely having been diagnosed with diabetes mellitus, retinopathy, hypertension, nephropathy, or erectile dysfunction while a member of the Army National Guard, but not while on active or inactive duty training, does not render the Veteran eligible for service connection.  See id.  Therefore, after reviewing the pertinent evidence of record, the Board concludes that the Veteran's diabetes mellitus, retinopathy, hypertension, nephropathy, and erectile dysfunction are not directly related to his service, including any period of active or inactive duty training during his National Guard service.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, the Board acknowledges the Veteran's belief that he has diabetes mellitus, diabetic retinopathy, hypertension, a kidney disability, and erectile dysfunction that are related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of any such disability, all of which require complex diagnostic tests to diagnose.  See Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2013).  Thus, the Veteran's own assertions as to etiology of his claimed disabilities have no probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a current disability to service.  Because there is no medical evidence of record to suggest an etiological link between the Veteran's claimed disabilities and service, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for diabetes mellitus, diabetic retinopathy, neuropathy of the upper and lower extremities, hypertension, a kidney disability, and erectile dysfunction must be denied on a direct basis.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Regarding the Veteran's claims of service connection for peripheral neuropathy of the upper and lower extremities, the Board notes as an initial matter that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, the record simply does not reflect any complaints or clinical findings of any peripheral neuropathy of the upper or lower extremities.  In this case, there is absent from the record competent medical evidence assigning the Veteran a diagnosis of peripheral neuropathy of the upper or lower extremities at any point during the claim period.  No medical professional provides findings or opinions to that effect, and the Veteran has not presented or alluded to the existence of any such disability or medical evidence or opinion reflecting disability.  There is simply a lack of any evidence demonstrating that the Veteran has a current diagnosis of peripheral neuropathy of the upper or lower extremities.  See 38 C.F.R. § 3.303.

As noted above, the Veteran stated on his claim for benefits that he wished to seek service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran is competent to provide information concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms in service or currently).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to state that any symptoms of peripheral neuropathy that he currently experiences are attributable to military service or to any diagnosed disease process.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, and as discussed above, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran appears to contend that he experiences peripheral neuropathy of the upper and lower extremities due to service or to diabetes mellitus, the Board finds persuasive that there is no notation whatsoever in the Veteran's record concerning a diagnosis of any peripheral neuropathy.  There is simply no medical evidence demonstrating that the Veteran has sought medical treatment at any time during the claim period for peripheral neuropathy of the upper or lower extremities, or has complained of any associated symptoms to any medical professional at any time since the filing of the instant claim.

Thus, in this case, when weighing the evidence of record, the Board finds probative the fact that the Veteran has never been diagnosed with or treated for peripheral neuropathy of the upper or lower extremities at any point either during or after service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as a current diagnosis for any claimed neuropathy.  See Bostain, 11 Vet. App. at 127.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  With no persuasive medical evidence of a diagnosed disability, the analysis ends, and service connection for peripheral neuropathy of the upper and lower extremities must be denied.

Turning to the Veteran's claims of secondary service connection, as discussed above, the Board finds here that entitlement to service connection for diabetes mellitus is not warranted.  Thus, as a matter of law, the Veteran's claims of service connection for diabetic retinopathy, neuropathy of the upper and lower extremities, neuropathy of the upper and lower extremities, hypertension, a kidney disability, and erectile dysfunction as secondary to diabetes mellitus must fail.  Insofar as the condition to which the Veteran claims these disabilities are secondary has not been service connected, the claims for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claims for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

Regarding the Veteran's claim of entitlement to special monthly compensation based on loss of use of the creative organ, relevant law and regulation provides that if, as a result of service-connected disability, a veteran has suffered the anatomical loss or loss of use of one or more creative organs, special monthly compensation is payable.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).  

Review of the record reflects that the Veteran has been diagnosed with erectile dysfunction that was linked by a private treatment provider in April 2003 to his diabetes mellitus.  However, the medical evidence simply does not reflect that the Veteran suffers from service-related loss of use of the creative organ.  The Veteran is not service-connected for any disabilities, and his claim for service connection for diabetes mellitus-the disorder to which his current impotence has been attributed-is herein denied.  Thus, the Veteran's impotence has not been medically linked to a service-connected disability.  In other words, the medical evidence does not reflect that the Veteran's loss of use of the creative organ is due to service or service-connected disability.  38 C.F.R. § 3.350(a)(1).  Neither the Veteran nor his representative has submitted or alluded to any medical evidence that would otherwise support the Veteran's claim.  Therefore, the Board finds that the requirements for special monthly compensation are not met.  In sum, loss of use of a creative organ is not due to service-connected disability.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for diabetic retinopathy is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetic nephropathy is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to special monthly compensation based on loss of use of the creative organ is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


